IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Wilkins Township,                         :
                           Appellant      :
                                          :
              v.                          :   No. 1219 C.D. 2016
                                          :   Argued: April 4, 2017
The Wage Policy Committee of the          :
Wilkins Township Police Department        :


BEFORE: HONORABLE P. KEVIN BROBSON, Judge
        HONORABLE PATRICIA A. McCULLOUGH, Judge
        HONORABLE MICHAEL H. WOJCIK, Judge


OPINION BY JUDGE BROBSON                             FILED: May 18, 2017

              Appellant Township of Wilkins (Township) appeals from an order of
the Court of Common Pleas of Allegheny County (trial court). The trial court
confirmed a supplemental grievance arbitration award awarding damages in the
form of lost wages to Wilkins Township Police Officer Jon Sherman (Sherman).
Sherman is represented by the Wage Policy Committee of the Wilkins Police
Department (WPC) for collective bargaining purposes. For the reasons that follow,
we affirm the order of the trial court.
              On August 8, 2012, Sherman submitted to the Wilkins Township
Police Department a form entitled “Off Duty Employment,” setting forth notice
that Sherman was contemplating off-duty employment at Brewstone’s, a bar and
restaurant.   According to the information Sherman provided on the form, the
position at Brewstone’s involved checking identification on Thursdays, Fridays,
and Saturdays from 12:00 a.m. through 2:00 a.m. Initially, the Chief of Police
advised Sherman that no police officer could accept employment at Brewstone’s
unless the Board of Commissioners (Board) approved the employment.            On
August 21, 2012, the Board advised Sherman that the employment at Brewstone’s
was prohibited based upon its conclusion that checking identifications and
providing security at a bar constituted a conflict of interest with Sherman’s duties
as a police officer. On September 24, 2012, Sherman filed a grievance to proceed
to arbitration pursuant to the collective bargaining agreement between the
Township and the WPC (CBA) and in accordance with the law commonly known
as Act 111 (Act 111).1 The primary focus of Sherman’s grievance arbitration2
request was to challenge the Board’s conclusion that the proposed off-duty
employment constituted a conflict of interest.3


       1
           Act of June 24, 1968, P.L. 237, as amended, 43 P.S. §§ 217.1-.10.
       2
         Our Supreme Court has described grievance arbitration as concerned with the resolution
of disputes regarding the interpretation of an existing collective bargaining agreement. Town of
McCandless v. McCandless Police Officers Ass’n, 901 A.2d 991, 995 (Pa. 2006).
       3
           Article XX(F) of the CBA provides:
       Self-Employment: Full-time officers may engage in outside or self-employment
       activities; however, the employment with the Township is deemed the primary
       employment. Police officers may be required to notify the Chief of Police of the
       names of their outside employers and the type of work they do, as well as their
       schedule for outside employment. The Township may require the officer to
       refrain from excessive levels of outside work which would tend to render the
       officer unfit for duty and to refrain from outside employment which would tend to
       bring disrepute on the office or would constitute a conflict of interest.
(R.R. at 39a.) Additionally, the Wilkins Township Police Department Manual of Rules and
Regulations provides:
       If an off duty employment situation held by a member is found to interfere with
       (1) The Department’s image or efficiency, (2) The on duty business or work
       performance of the individual in question, or (3) Is found to be inconsistent or in
       conflict with the member’s duties as a police officer, the member may be required
       to terminate such employment.
                ....
(Footnote continued on next page…)

                                                 2
                 On May 20, 2013, the appointed Arbitrator conducted a hearing.
According to the Arbitrator’s opinion and award, the parties “exchanged” briefs on
June 17, 2013. (Reproduced Record (R.R.) at 50a.) In his opinion and award, the
Arbitrator noted that the issue in the grievance, as agreed upon by WPC and the
Township, was “whether the Township violated the [CBA] when it refused to
allow [Sherman] to engage in outside employment at Brewstone’s.” (R.R. at 52a.)
                 Sherman asserted that the proposed off-duty employment would not
create a conflict of interest in light of the fact that the position does not call upon
Sherman to act in the capacity of a police officer but, rather, only requires him to
evaluate potentially fake identifications and to call on-duty police for assistance.
The Township asserted that a police officer’s employment in a bar or tavern creates
a conflict of interest. The Arbitrator upheld Sherman’s grievance and also ordered
the Township to “make [Sherman] whole for the net (‘take home’) earnings he lost
as a result of its forbidding him from [working at Brewstone’s.]” (R.R. at 54a.)
The Township filed a petition to vacate the award with the trial court, challenging
the Arbitrator’s award of lost earnings on two grounds: (1) lack of jurisdiction of
the Arbitrator to award lost wages when Sherman did not raise the issue of lost
wages before or during the hearing but, instead, raised the issue in his post-hearing
brief to the Arbitrator; and (2) violation of due process where Sherman did not



(continued…)

       The primary obligation and responsibility of a member who engages in off duty
       employment must be to the Department. Members directed to report for overtime
       work will do so regardless of their off duty employment situation.
(R.R. at 51a.)



                                            3
raise the issue of lost wages in the grievance notice or during the Arbitrator’s
hearing.
               The trial court affirmed the Arbitrator’s award, concluding that the
award does not provide for a specific amount of lost wages but rather lays the
framework for a “back pay hearing.”4 The Township appealed the trial court’s
decision to this Court, arguing the following issues: (1) whether the inclusion in
the award of an as-yet undetermined amount of lost wages violates the Township’s
procedural due process rights; and (2) whether the Arbitrator lacked jurisdiction to
consider the lost-wages issue based upon the allegation that Sherman failed to raise
the issue in a timely manner.
               On appeal, we held that the Arbitrator did not exceed his jurisdiction
by awarding lost wages. Township of Wilkins v. The Wage Policy Comm’n of the
Wilkins     Twp.     Police    Dep’t     (Jon     Sherman,      Grievant),      (Pa.   Cmwlth.,
No. 833 C.D. 2014, filed May 15, 2015) (Sherman I). Citing Bensalem Township
v. Bensalem Township Police Benevolent Association, Inc., 803 A.2d 239 (Pa.
Cmwlth. 2002), for the proposition that “the jurisdiction of an arbitrator goes to his
or her power to decide an issue in dispute rather than to his or her fashioning of an
award,” we reasoned that the Township contested the form of relief granted by the

       4
         Throughout their pleadings, motions, and briefs, the parties refer to the damages that the
Arbitrator awarded as “back pay.” Back pay is generally considered to be the amount of wages
and benefits an employee would have earned at his former job had the employer not terminated
his employment.        See W. Middlesex Area Sch. Dist. v. Pa. Human Relations
Comm’n, 394 A.2d 1301, 1304 (Pa. Cmwlth. 1978). The Arbitrator in the instant case awarded
damages for lost wages that Sherman would have earned at a different job had he been allowed
to take on off-duty employment. Thus, the damages awarded by the Arbitrator are more
appropriately characterized as lost wages, and, in this opinion, we refer to the form of damages
awarded by the Arbitrator as “lost wages.”



                                                4
Arbitrator, rather than the Arbitrator’s power to decide the issue of off-duty
employment, and, thus, the Arbitrator did not exceed his jurisdiction. Sherman I,
slip op. at 8.
                 We further held that the Award violated the Township’s procedural
due process rights because the Arbitrator issued an award ordering the Township to
“make [Sherman] whole for the net (‘take home’) earnings he lost as a result of its
forbidding him from [working at Brewstone’s]” rather than calculating a specific
amount of damages. (R.R. at 54a.) We determined that the Arbitrator triggered a
violation of the Township’s due process rights by awarding Sherman an
unidentified amount of damages for a potential loss of off-duty wages without
allowing the Township to submit arguments or present evidence on the issue of lost
wages. Accordingly, we vacated the Award to the extent that it awarded damages
in the form of lost wages and remanded the matter to the trial court with the
instruction that the trial court remand the matter to the Arbitrator for further
proceedings.
                 On October 2, 2015, the Arbitrator conducted a hearing on the issue of
damages. At the October 2, 2015 hearing, Sherman called as a witness Kenny
Rosensteel, the former assistant general manager of Brewstone’s, who testified that
a normal work day for Sherman would have been from 11 p.m. to 2 a.m. and he
would have been paid at a rate of $60 per hour. Rosensteel additionally testified
that Brewstone’s hosted special events where Sherman could have worked
additional hours. The Township offered a Bureau of Labor Statistics document
indicating that the median wage for “Security Guards and Gaming Surveillance
Officers” was $11.55 per hour in 2012.           (R.R. at 70a.)   The Township also
provided Sherman’s time and attendance records, which included dates that


                                             5
Sherman took sick leave or vacation time. The Township entered into evidence a
letter, dated September 10, 2013, advising counsel for the WPC that it would
permit Sherman to assume off-duty employment at Brewstone’s as of that date.
Brewstone’s ceased operations on July 18, 2014, after which Sherman began
working intermittently off-duty at Buffalo Wild Wings and the Residence Inn for
approximately 3-4 hours per week at a rate of $60 per hour.
            The Arbitrator calculated an award of lost wages for the time period
of August 21, 2012, when the Township denied Sherman’s request for off-duty
work, and September 10, 2013, when the Township sent a letter advising WPC that
it would permit Sherman to pursue off-duty employment. The Arbitrator found
that there were a total of 165 potential work days for Sherman during that time
period and that, based on his vacation and sick leave history, he likely would have
worked 139 of those days for 3 hours per day, for a total of 417 potential work
hours. The Arbitrator further concluded that Sherman would have been paid at a
rate of $60 per hour. Accordingly, the Arbitrator issued a supplemental award
ordering the Township to compensate Sherman for the lost potential work hours in
the amount of $25,020.00.
            On December 23, 2015, the Township filed in the trial court a petition
to vacate the grievance arbitration award, which is the subject of the appeal now
before this Court. The Township argued that the Arbitrator violated the due
process rights of the Township by granting damages for lost wages when the issue
of lost wages was not included in the original grievance. On June 20, 2016, the
trial court denied the Township’s petition and confirmed the supplemental award,
concluding that this Court’s earlier decision had determined that the Arbitrator had




                                         6
jurisdiction to decide whether Sherman was entitled to damages in the form of lost
wages.
             The    Township      raises   the   following    issues    before      this
Court: (1) whether the Arbitrator violated the Township’s due process rights by
awarding lost wages, even though Sherman did not expressly request damages in
the form of lost wages in his initial grievance; (2) whether the Arbitrator exceeded
his authority by concluding that Sherman was not required to specifically request
lost wages in his initial grievance; and (3) whether the trial court erred in
concluding that the issues raised by the Township had been previously decided by
our decision in Sherman I. Sherman argues that the issues of the Arbitrator’s
jurisdiction and his authority to award damages in the form of lost wages were
previously decided by this Court, and, thus, the Township is barred by principles of
res judicata or collateral estoppel from relitigating those issues now on appeal.
             We initially address Sherman’s argument that the issues raised by the
Township in the instant appeal are barred by principles of res judicata and
collateral estoppel. Res judicata and collateral estoppel preclude parties from
contesting claims and issues that have been previously litigated.                In re
Stevenson, 40 A.3d 1212, 1222 (Pa. 2012). Our Supreme Court has explained the
doctrine of res judicata as follows:
             The term “res judicata” is often sweepingly used, by
             courts and litigants alike, to refer to the various ways in
             which a judgment in one action will have a binding effect
             in a later action. “Res judicata” encompasses the modern
             principle of issue preclusion (traditionally known as
             estoppel), which is the common law rule that a final
             judgment forecloses relitigation in a later action
             involving at least one of the original parties, of an issue
             of fact or law which was actually litigated and which was
             necessary to the original judgment.

                                           7
Clark v. Troutman, 502 A.2d 137, 139 (Pa. 1985). To support a claim of res
judicata, a party must show a concurrence of four conditions: (1) identity of the
thing sued upon; (2) identity of the cause of action; (3) identity of persons and
parties to the action; and (4) identity of the quality or capacity of the parties suing
or sued.     Itama Dev. Assocs., LP v. Zoning Hearing Bd. of Twp. of
Rostraver, 132 A.3d 1040, 1049 (Pa. Cmwlth. 2016). “The essential inquiry is
whether the ultimate and controlling issues have been decided in a prior
proceeding in which the present parties had an opportunity to appear and assert
their rights.” Takacs v. Indian Lake Borough, 10 A.3d 416, 418 (Pa.
Cmwlth. 2010).
             The doctrine of collateral estoppel, or issue preclusion, precludes the
relitigation of issues of fact or law determined in a prior proceeding. Mason v.
Workmen’s Comp. Appeal Bd. (Hilti Fastening Sys. Corp.), 657 A.2d 1020 (Pa.
Cmwlth.), appeal denied, 668 A.2d 1140 (Pa. 1995). Collateral estoppel applies
if: (1) the issue decided in the prior case is identical to one presented in the later
case; (2) there was a final judgment on the merits; (3) the party against whom the
plea is asserted was a party or in privity with a party in the prior case; (4) the party
or person privy to the party against whom the doctrine is asserted had a full and
fair opportunity to actually litigate the issue in the prior proceeding; and (5) the
determination in the prior proceeding was essential to the judgment. Liberty Mut.
Ins. Co. v. Bureau of Workers’ Comp., 37 A.3d 1264, 1270 n.12 (Pa. Cmwlth.),
appeal denied, 53 A.3d 51 (Pa. 2012).
             Although Sherman couches his argument that the issues raised by the
Township in the instant appeal have already been decided by this Court in terms of




                                           8
res judicata, this argument is more properly founded in the doctrine of the law of
the case. Our Supreme Court has explained the law of the case doctrine as follows.
             The doctrine of the ‘law of the case’ is that, when an
             appellate court had considered and decided a question
             submitted to it upon appeal, it will not, upon a
             subsequent appeal on another phase of the same case,
             reverse its previous ruling even though convinced that it
             was erroneous. It is not, however, inflexible. It does not
             have the finality of the doctrine of res judicata. . . . The
             rule of ‘the law of the case’ is one largely of convenience
             and public policy, both of which are served by stability in
             judicial decisions. Thus[,] there is an abundance of
             authority to the effect that where a prior decision is
             palpably erroneous, it is competent for the court, not as a
             matter of right but of grace, to correct it upon a second
             review . . . where, following the decision on a former
             appeal, the court in another case has laid down a different
             rule either expressly or by necessary implication
             overruling the previous decision
Burke v. Pittsburgh Limestone Corp., 100 A.2d 595, 598 (Pa. 1953).
             In Sherman I, the Township raised the issue of whether the Arbitrator
lacked jurisdiction to consider the lost wages issue based upon the allegation that
Sherman failed to raise the issue in a timely manner—i.e., that Sherman failed to
seek damages for lost wages in his initial grievance. Citing Bensalem Township,
this Court held that “where the parties submitted to the Arbitrator the issue of
whether the Township violated the CBA by refusing to permit Sherman to work,
the Arbitrator properly exercised his jurisdiction over that issue.” Sherman I, slip
op. at 8. With regard to the issue of due process, the Township argued that its due
process rights were implicated, because it was not afforded an opportunity to
respond to the question of whether Sherman should be awarded lost wages and, if
so, how much should be awarded. We remanded to the trial court, with instruction
to remand the matter to the Arbitrator to take whatever procedural measures are

                                          9
required to determine whether Sherman is entitled to damages, and, if so, the
amount of damages. The Arbitrator complied with our instruction and held a
hearing where evidence was entered into the record. The Township does not
challenge in this appeal any procedural aspect of the Arbitrator’s supplemental
evidentiary hearing but, instead, seems to suggest that the Arbitrator violated its
due process rights by holding a hearing allowing arguments and evidence on the
issue of damages. Such an argument is contrary to our prior decision in Sherman I.
“The due process clause does not create a right to be deliberately obtuse as to the
nature of a proceeding. Appellees here knew exactly what was happening to them
and why.” Dep’t of Transp. v. McCafferty, 758 A.2d 1155, 1163 (Pa. 2000). Had
the Township’s right to due process precluded the Arbitrator from considering the
issue of damages, this Court would not have remanded the matter to the trial court
for further proceedings.
             It is axiomatic that a violation of a party’s right to due process does
not entitle an aggrieved defendant to dismissal of the claim.              Caba v.
Weaknecht, 64 A.3d 39, 66 (Pa. Cmwlth.), appeal denied, 77 A.3d 1261,
(Pa. 2013). Instead, when “proceedings are tainted by procedural irregularities,
such as the lack of adequate notice, the remedy is a remand for an additional
hearing after a new notice.” Id. Thus, our prior decision finally settled the issues
of the Arbitrator’s authority to issue an award that includes damages for lost wages
and whether the Township received due process on the issue of damages. The
Township received all the process it was entitled to at the supplementary hearing.
             Even if we were to consider the Township’s arguments on appeal,
they are without merit. In a grievance arbitration matter arising under Act 111,
such as this one, our narrow scope of review limits the objections to an award that


                                        10
we may consider. Pennsylvania State Police v. Pennsylvania State Troopers’
Ass’n (Betancourt), 656 A.2d 83, 85-86 n.4 (Pa. 1995). The only grounds that we
may evaluate to support a reversal of an arbitrator’s award are limited to the
following: (1) awards that are outside the jurisdiction of the arbitrator; (2) awards
that are the result of irregular proceedings; (3) awards that reflect an excess of the
arbitrator’s powers; and (4) awards that are made where a violation of a party’s
constitutional rights has occurred. Fraternal Order of Police, Flood City Lodge
No. 86 v. City of Johnstown, 39 A.3d 1010, 1012 n.8 (Pa. Cmwlth.), appeal
denied, 57 A.3d 72 (Pa. 2012).
             The Township first argues that the Arbitrator violated its due process
rights by holding that Sherman was not required to raise the issue of damages in
the form of lost wages in his initial grievance. The Township asserts that they
were deprived of an opportunity to present evidence on and argue the issue of lost
wages before the Arbitrator. The Township cites several cases in support of this
argument; however, each is distinguishable.
             The Township cites City of Philadelphia v. Fraternal Order of Police
Lodge No. 5 (Breary), 985 A.2d 1259 (Pa. 2009), for the proposition that an
arbitrator violates the due process rights of a party when the arbitrator precludes
that party from presenting evidence on a particular issue. In Breary, the arbitrator,
upon request by the Fraternal Order of Police, Lodge No. 5 (“FOP”), issued a
subpoena requiring the City of Philadelphia (“City”) to provide certain records of
internal grievance proceedings. The City failed to comply with the subpoena, and
the arbitrator granted the FOP’s motion for sanctions, precluding the City from
presenting testimony or evidence based on any materials included in the subpoena.
The City argued that it was deprived of its right to due process and filed a petition


                                         11
to vacate the arbitration award with the Philadelphia Court of Common Pleas,
which denied the petition. On appeal, this Court reversed the Philadelphia Court of
Common Pleas, holding that the sanction of complete preclusion of evidence,
which equated to a dismissal of the City’s case, was a violation of due process, and
we remanded for a new arbitration. The Supreme Court affirmed our decision,
concluding that the City was significantly prejudiced by the arbitrator’s sanction
precluding it from presenting evidence and that there was no evidence of willful
misconduct by the City. Thus, the Supreme Court held that the City was deprived
of its due process rights. Notably, the Supreme Court opined: “we reiterate,
however, that we in no way approve of a challenge to sundry rulings by an
arbitrator on due process grounds. To be sure, the unique circumstances of this
case epitomize the very reason narrow certiorari review . . . is permitted: to
remedy a clear procedural due process violation.” Breary, 985 A.2d at 1274.
             Although Breary may have supported the Township’s arguments
raised in its prior appeal in Sherman I, it does not support the Township’s
arguments in the instant appeal. The relief granted by this Court in Breary, and
affirmed by the Supreme Court, was a remand to the arbitrator to give the City the
opportunity to present evidence that it was not originally allowed to present. This
is the precise type of relief granted to the Township in Sherman I. Further, Breary
deals only with a party’s due process rights in the context of a deprivation of the
ability to present evidence of a claim or defense. It does not address a due process
violation for lack of notice for failure to raise the specific damages sought in an
initial grievance.
             The Township also cites our holding in In re Arbitration Award
Between Lower Yoder Township Police & Lower Yoder Township, 654 A.2d 651


                                        12
(Pa. Cmwlth. 1995) (Yoder). In Yoder, Lower Yoder Township (LYT) and Lower
Yoder Township Police (Police) entered into negotiations regarding the terms of a
collective bargaining agreement and, after reaching an impasse in negotiations,
proceeded to arbitration over the terms of the agreement.         A panel of three
arbitrators issued an award involving numerous issues related to the agreement.
LYT petitioned the Cambria County Court of Common Pleas to review and,
presumably, vacate or amend the award. LYT argued that the arbitrators exceeded
their authority by creating provisions for (1) a three year contract term, (2) a
guaranteed wage/no layoff clause, and (3) the creation of the rank of lieutenant,
which were not raised in the notice of arbitration. The Cambria County Court of
Common Pleas denied LYT’s petition, concluding that the arbitrators did not
exceed their authority. On appeal, this Court reversed, in part, and remanded, in
part. Specifically, we concluded that “it is obvious that the Police raised the issue
of the length of the contract in the notice of binding arbitration, since
subparagraph (f) of the notice is titled ‘length of contract.’ Hence, the arbitrators
were well within their discretion to award a three year contract term.”
Yoder, 654 A.2d at 654. We also determined that:
             [T]he Police also raised the issue of compensation and
             wages in the notice. Notice of Arbitration, ¶ (a)
             (compensation and wages). Once the issue of wages was
             properly placed in dispute, the Board had the power to
             resolve that issue in a fair manner within the total
             context of the award. . . . Wages are not the only form of
             “compensation.” In lieu of a pay raise, the [arbitrators]
             awarded compensation to the Police in the form of
             guaranteed employment (forty hours of work per week
             and vacation and holiday pay) to the four regular full
             time police officers. This resolution of the compensation
             issue was, in our view, within the [arbitrators’]
             jurisdiction.


                                         13
Id. (emphasis added) (internal citations omitted). The only portion of the award
that we vacated was the provision creating a new position of lieutenant. We found
that no provision of the notice of arbitration could reasonably be interpreted to put
both parties on notice that the creation of a new officer rank was at issue. Id.
             In Yoder, although we vacated the portion of the arbitrators’ award
creating a new position, we affirmed the portion of the award relating to
guaranteed employment, vacation and holiday pay, and forty-hour work weeks,
even though those issue were not explicitly raised in the notice of arbitration. We
concluded that those issues were reasonably and logically related to the issue of
“wages and compensation” raised in the notice of arbitration. Thus, an arbitrator
has some leeway to craft an award that addresses the issues raised by the parties.
The instant case is more akin to the issue of wages and compensation addressed in
Yoder than the issue of the creation of a new position within the Police. Similarly,
when an officer grieves a denial of outside employment, it can reasonably be
inferred that the officer should be compensated if he was wrongfully precluded
from engaging in that employment. For these reasons, Yoder does not support the
Township’s position, and the Arbitrator did not violate the Township’s due process
rights by awarding damages in the form of lost wages.
             The Township next argues that the Arbitrator exceeded his authority
by determining that Sherman was not required to raise a request for damages in the
form of lost wages. In the Supplementary Award, the Arbitrator concluded that
“[a]t no point however does the grievance procedure require [Sherman] to specify
the relief sought. . . . [S]ome collective bargaining agreements require that the
[g]rievant specify the relief sought, but this one does not.” (R.R. at 73a.) As we
explained in Sherman I, the jurisdiction of an arbitrator goes to his or her power to


                                          14
decide an issue in dispute rather than to his or her fashioning of an award.
Sherman I, slip op. at 8. The Township does not contest that the Arbitrator had
authority to decide the issue of whether the Township wrongfully refused to allow
Sherman to engage in outside employment. Thus, unless the Arbitrator violates the
Township’s due process rights or his authority to award damages is expressly
limited under the terms of the CBA, the Arbitrator has discretion to fashion an
appropriate remedy even though Sherman did not request the specific damages
eventually awarded. See Greater Latrobe Area Sch. Dist. v. Pa. State Educ.
Ass’n, 615 A.2d 999, 1002 n.1 (Pa. Cmwlth. 1992); see also McKeesport Area Sch.
Dist. v. McKeesport Area Educ. Ass’n, 424 A.2d 979, 982 (Pa. Cmwlth. 1981)
(“An arbitrator must be given a certain amount of flexibility to reach an amicable
solution and should not be limited in his problem solving to the exact language of
the grievance.”). Thus, the Arbitrator did not exceed his authority by concluding
that Sherman was not required to explicitly request damages in the form of lost
wages in his initial grievance.
             Finally, the Township argues that the trial court erred by holding that
this Court previously decided the issues raised by the Township. As noted above,
we conclude that, under the law of the case doctrine, Sherman I finally and
conclusively decided the issues now raised by the Township on appeal. Thus, the
trial court did not err in concluding that Sherman I finally decided all issues now
raised by the Township.
             Accordingly, the order of the trial court is affirmed.




                                  P. KEVIN BROBSON, Judge

                                         15
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Wilkins Township,                    :
                       Appellant     :
                                     :
           v.                        :   No. 1219 C.D. 2016
                                     :
The Wage Policy Committee of the     :
Wilkins Township Police Department   :



                                   ORDER


           AND NOW, this 18th day of May, 2017, the order of the Court of
Common Pleas of Allegheny County is AFFIRMED.




                            P. KEVIN BROBSON, Judge